Title: Thomas Jefferson to James Rawlings, 14 May 1820
From: Jefferson, Thomas
To: Rawlings, James


					
						Sir
						
							Monticello
							May 14. 20
						
					
					Your favor of the 4th is recieved, and the explanation of mr Kinsolving’s incivility is quite satisfactory. I am sorry that a fellow-county man should have felt any motive for such an unkindness.
					But I owe apologies myself for having, in the first place directed a letter to mr Samuel Greenhow, who has been dead, it seems 4. or 5 years. it is 5. years since I had a letter from him, and ceasing to read newspapers I had either never heard of his death, or lost the memory of it. the decline of this faculty too is my only apology for having forgotten that I had corresponded with yourself not more than 2. or 3. years ago, on the subject of my insurances.   I regret that the country branch of insurance labors so hardly; and relinquish the idea of lessening it’s resources by withdrawing myself. I consider it as a very useful institution, and think it would be to the interest of the insured, when the present pecuniary distresses shall have passed away, to pay off it’s debts by a new contribution.
					On the subject of Henderson’s property near Milton, ensured by him, I shall give you it’s exact history. I returned from Washington to live at home in May 1809. Henderson’s mill house had then been dismantled in consequence of a decree in Chancery: and the two warehouses D. & E. were blown down. the warehouse C. was likely to fall daily; for these houses had all been built with their posts in the ground, without sills, & had all rotted pretty equally at the surface of the ground, in which state they fall easily. I took down C. therefore, and built a stone shed, 3 sides of a square of about 100.f. each, which, from that time recieved all the tobacco. I did not ensure this house.   the Scale house A. from the same cause, had got also into a state of so ruinous a state that the inspectors abandoned the whole of it (being 40. or 50.f. long) except the South end, where there was a chimney to support it’s adjacent parts, where they fixed their scales, and occupied a while about a fourth of the house. the part abandoned was immediately dilapidated by the plunders of the place, the whole weatherboarding & every stud being taken off, so that it stood only on it’s posts, many of which had rotted off at the ground, and the whole remains were as open as the field in which they stood. in this condition the occupation became further reduced to a closet in one corner, of about 10.f. square in which their papers could be locked and kept dry. some posts are still standing, and a part of the roof is not yet fallen in: but it has ceased to be a house since the building of the new warehouse.   The Transfer house B. is still standing, but open, abandoned, and for some time used by the waggoners as a stable. it’s weather boarding and roof remain however, and it may still be called a house: but in such a state of ruin that it’s materials would not sell probably for 20. Dollars. I had intended to take it down this summer & build a new one; but the inspection having become discontinued by the provisions of the law, as insufficient to maintain itself, the re-erection of a transfer house would be useless. for 6. or 8. years past there has not been recieved there more than about 200. hogsheads; and this part of the country having ceased the culture of tobacco, there is no likelihood of a revival of the inspection. these facts can be verified by the inhabitants of Milton generally. in 1811. mr Brown, your agent, to my account for Monticello insurance, subjoined that for the houses A.B.C. but on a remonstrance on their non-existence known to himself, he recieved the Monticello insurance, without the other. and since that, your successive agents for the county have so well known the same fact that, in their accounts against me for insurance, they have asked for that of Monticello only, & never  noticed these houses. On these facts, were I to judge for myself, I should say that the transfer house B. being still a house, altho in ruin, may be liable to insurance from 1809. to 1820. that the whole of these houses having been valued at 1510.D and entitled to 9.11 D annually, the house B. valued at 250.D. or one sixth of the whole, would owe an insurance of 1.52 D annually and with interest from 1809. to 20. now owes 24.24 D   but I have no right to judge for myself, and therefore refer to you the question of what is just? with assurances of my great esteem and respect.
					
						
							Th: Jefferson
						
					
				